—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), dated February 10, 1994, which granted the motion of the defendant City of White Plains for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when he fell on an allegedly defective sidewalk owned by the City of White Plains. However, since the plaintiff failed to prove either that the City’s prior written notice requirements set forth under White Plains Code *731article XIII were met or that the City created the allegedly defective sidewalk, the Supreme Court properly granted the City’s motion for summary judgment (see, Messina v City of New York, 190 AD2d 659; Kiernan v Thompson, 73 NY2d 840; Combs v Incorporated Vil. of Freeport, 139 AD2d 688). Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.